Citation Nr: 0810305	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-11 322	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Offices
in Reno, Nevada, and San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for cancer of the 
tongue.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for post-treatment residuals of squamous cell 
carcinoma of the right tongue base, to include 
osteoradionecrosis, osteomyelitis, and/or pressure necrosis 
of the right mandible.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1960 to June 1964.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, in pertinent part denying entitlement 
to service connection for hepatitis C, cancer of the tongue, 
and a low back disorder.

The appeal also arises from a May 2005 rating action of the 
RO in Reno, Nevada, denying entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for osteoradionecrosis 
of the right mandible.

The veteran and his representative appeared at a Travel Board 
hearing before one of the undersigned Veterans Law Judges in 
March 2006, and later appeared at a videoconference hearing 
before another of the undersigned in July 2006.  Transcripts 
of those hearings are of record.

As will be discussed below, at the March 2006 hearing the 
veteran and his representative clarified for the sitting 
Judge that they were not claiming service connection for 
cancer of the tongue (although the RO had included that issue 
in a Statement of the Case (SOC) issued in March 2005 and a 
supplemental SOC (SSOC) issued in January 2006), but rather 
were claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for post-treatment 
consequences of that condition, including osteoradionecrosis 
of the right mandible.  The Judge raised the question of 
whether the veteran had filed a timely substantive appeal as 
to that issue.  The Board now notes that the veteran's VA 
Form 9 filed on May 26, 2006, in response to a January 30, 
2006, SOC on the section 1151 issue, was timely because it 
was received by the RO within one year after the date of 
mailing of the initial denial on that issue, which was on May 
27, 2005.

Because of the overlap of issues in this case, primarily 
involving the matter of entitlement to disability 
compensation either on a service connection basis or under 38 
U.S.C.A. § 1151, this case is being decided by a panel of 
three Veterans Law Judges, including both Judges who held 
hearings in the matter.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for post-treatment residuals of 
squamous cell carcinoma of the right tongue base is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required on the part of the appellant.



FINDINGS OF FACT

1.  In an October 2004 rating action, the RO denied the 
veteran's claim of entitlement to service connection for 
hepatitis C; he then initiated an appeal.  

2.  In March 2006, prior to the promulgation of a decision in 
the appeal, VA received a signed statement from the veteran 
advising that he wished to withdraw the appeal of his claim 
for service connection for hepatitis C.  

3.  In an October 2004 rating action, the RO denied the 
veteran's claim of entitlement to service connection for 
cancer of the tongue.  

4.  At a March 2006 Travel Board hearing before one of the 
undersigned Veterans Law Judges, the veteran clarified that 
he did not intend to claim service connection for cancer of 
the tongue, but rather sought entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for cancer of the 
tongue.  

5.  The veteran did not develop a low back disorder in 
service, did not develop arthritis of the low back within the 
first post-service year, and his low back disorder is not 
otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal of a claim 
for service connection for hepatitis C, the Board does not 
have jurisdiction to consider the claim. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).

2.  Because the appellant has withdrawn his appeal of a claim 
for service connection for cancer of the tongue, the Board 
does not have jurisdiction to consider the claim. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2007).

3.  The criteria for service connection for a low back 
disorder on a direct basis are not met, and the criteria for 
service connection for arthritis of the low back on a 
presumptive basis are not met.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in an SOC 
or SSOC.  Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

As a preliminary matter, because the veteran has withdrawn 
his appeals of his claims for service connection for 
hepatitis C and cancer of the tongue, there is no case or 
controversy as to either of those claims, and there thus 
remain no allegations of error of fact or law for appellate 
consideration.  These claims are considered to no longer 
exist once dismissed.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)).  Hence, there is no basis for consideration as to 
whether additional notice or development presents the 
reasonable possibility of furthering these no-longer-extant 
claims, and any respective VCAA analysis is accordingly at an 
end.  38 C.F.R. § 3.102.

In a January 2004 letter, prior to the appealed October 2004 
rating action denying service connection a low back disorder, 
the RO informed the veteran of its duty to assist him in 
substantiating his claim for service connection for a low 
back disorder.  This letter addressed the veteran's specific 
claim for service connection under the VCAA, and the effect 
of the VCAA duty upon this claim.  It satisfied all four 
above-noted notice requirements of the VCAA.  The letter also 
informed of the evidence required to substantiate the claim 
for service connection, see 38 C.F.R. Part 3, and indicated 
what evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  Also by this letter, the 
veteran was requested to inform of additional evidence he 
knew of that was not in Federal possession, and to submit 
pertinent evidence in his possession, in furtherance of the 
claim.  He was also told that VA assistance was limited to 
"reasonable" efforts to obtain indicated records.  He was 
thereby implicitly informed of his responsibility to see that 
pertinent evidence not in Federal possession is obtained. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present case, although the VCAA notice letter did not 
address the downstream issues of initial rating and effective 
date as pertinent to the appellant's claim for service 
connection for a low back disorder, such errors are harmless 
because the appealed claim for service connection for a low 
back disorder is here denied.  The veteran was afforded a 
letter in March 2006 addressing these Dingess criteria.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records (SMRs) and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the veteran advise of any VA and/or 
private medical evidence pertinent to his claim, and to 
provide necessary authorization to obtain those records.  It 
also requested evidence and information about treatment after 
service, in support of the claim.

Service medical records have been obtained and associated 
with the claims folders.  In a January 2004 submission the 
veteran reported receiving all his medical treatment at VA 
facilities in Palo Alto and Reno.  Records from these VA 
medical centers (VAMCs) have been obtained and associated 
with the claims folders.  In January 2005 the veteran also 
provided authorization to obtain records from Stamford 
Hospital, and records from that facility were also obtained 
and associated with the claims folders.  

All records received were associated with the claims folders, 
and the veteran was duly informed, including by the VCAA 
letter, the appealed October 2004 rating action, and a March 
2005 SOC, of records obtained in furtherance of his claim, 
and thus by implication of records not obtained.  While 
records, including treatment records, were associated with 
the claims folders subsequent to the March 2005 SOC, evidence 
of record as of March 2005 had already established the 
presence of a low back disorder, and subsequently obtained 
medical records did not pertain to or address the etiology of 
a low back disorder as related to service.

The veteran was adequately informed of the importance of 
obtaining all relevant records.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claim for service connection for a low back 
disorder.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the record indicates that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits, the 
veteran has not contended, and the record does not otherwise 
indicate, any reasonable possibility that an award in recent 
years of SSA disability benefits as related to the veteran's 
cancer of the tongue, and other disability of recent onset, 
would present a reasonable possibility of furthering the 
veteran's claim for service connection for his back.  
Accordingly, such SSA records, to include any medical records 
underlying a SSA disability determination, were not required 
to inform the present adjudication of the veteran's current 
claim.  Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois 
v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Further, there has been no 
assertion that they are relevant to this claim.  

The third prong of 38 C.F.R. § 3.159(c)(4)(I) requires a VA 
examination to address the question of etiology as related to 
service, when the veteran presents a claim for service 
connection and meets the threshold requirement that he 
sufficiently "indicate" that the claimed disability or 
symptoms may be associated with service.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006) (citing McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A medical examination was 
not obtained because there was no indication that such an 
examination would further the veteran's claim for service 
connection for a low back disorder.  While it is true that 
lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation, the Board has here 
determined that the absence of any records of treatment for a 
low back disorder either in service or for many years after 
service outweighs his contentions of a low back disorder 
beginning in service and continuing thereafter, and hence the 
Board finds that in this case there is not evidence to 
support a medical opinion establishing a causal link to 
service.  38 C.F.R. § 3.303(a); see Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative); cf. Jandreau v. 
Nicholson 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The veteran and his representative were afforded appropriate 
opportunity to address the claim, and did so by written 
submissions, as well as by testimony before two of the 
undersigned Veterans Law Judges at Board hearings conducted 
in March 2006 and July 2006.  By a signed statement in 
October 2005, the veteran accepted an informal hearing 
conducted in October 2005 with a Decision Review Officer 
(DRO), in lieu of a requested formal DRO hearing.  There is 
no indication that the veteran or his representative 
expressed any desire for yet another hearing.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  Here, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202. Withdrawal may be made by 
the appellant or by his or her representative.  38 C.F.R. § 
20.204.

In an October 2004 decision, the RO denied the claims seeking 
service connection for hepatitis C and cancer of the tongue.  
The veteran timely appealed those two claims.  However, in a 
March 2006 signed statement, the veteran withdrew the appeal 
of his claim for service connection for hepatitis C.  

At the March 2006 Board hearing, the veteran's authorized 
representative conceded that there was no basis for direct 
service connection for cancer of the tongue, and informed 
that the veteran had submitted that claim in error.  The 
representative clarified that the veteran had intended to 
file a claim for disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for cancer of the tongue, not based on 
service connection.  The veteran was present at that hearing 
and made no objection to this withdrawal of claim.  This 
withdrawal of claim was reduced to writing by a transcript of 
that hearing which has been associated with the claims file.  

The veteran has withdrawn the appeals as to service 
connection for hepatitis C and cancer of the tongue, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these claims, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

III.  Claim for Service Connection for a Low Back Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau; Buchanan.

The veteran at his March 2006 hearing testified that he was 
never treated for his back in service.  Also at that hearing, 
the veteran's wife testified that she began seeing the 
veteran seven or eight years after service, and that he had 
complained of back pain at that time.  His wife said she was 
a registered nurse.  She further testified that the veteran 
first sought treatment by VA in approximately 1996 for his 
back, and underwent surgery in 1997.  She added that prior to 
that time they had treated the condition themselves with 
aspirin, a heating pad, and rest.  The veteran also testified 
that he first saw a doctor about his back pain in 1997, 
approximately 30 years post-service.  

In June 2007, the Board sent the veteran a letter indicating 
that he may have filed his substantive appeal in an untimely 
manner, and asked for a response.  (This letter appears to 
have have been issued by mistake, since it refers to issues 
not involved in this case, i.e., service connection for a 
gastric ulcer and increased rating for a back disorder.)  The 
veteran replied in July 2007 that the letter must have been 
sent in error.  He also attached copies of medical records 
showing treatment for his back, to include surgery in 1999 
and outpatient visits in 2007.

The veteran contends that he did not seek treatment for his 
low back in service because he was a Marine, and in the 
Marine culture they did not seek medical care.  He also 
explained that his back disorder in service at first only 
manifested with a few days of pain at a time.  He testified 
that he did see a chiropractor and massage therapist for his 
back, but not until approximately eight years after service.  

The Board acknowledges and respects the veteran's contention 
that he did not seek treatment for his back in service 
because of peer pressure, but we respectfully find that the 
overall evidence weighs against such an explanation.  Careful 
review of the SMRs reveals that the veteran sought medical 
care for numerous minor, short-lived ailments no more severe 
than his claimed intermittent back pain, e.g., a twisted 
ankle, a stuffy head/sinus condition, headaches, a sore 
ankle, a sebaceous cyst behind the ear, a sebaceous cyst of 
the left scrotum, a cyst of the right ear lobe, pediculosis, 
a cough of one day's duration, and stomach cramping with 
diarrhea for one day.  Those entries, taken together, 
strongly suggest that, if the veteran had suffered from a 
back disorder, he would have sought medical care in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a back disorder having its onset in 
service.  

Because there is a lapse of seven or eight years in the 
record prior to the veteran's wife's first-hand corroboration 
of the veteran's complaints of a current low back disorder, 
the weight of the evidence is also against a low back 
disorder continuing from service to the present.  That 
lengthy gap militates against a finding that his reported in-
service complaints led to a chronic back disorder, and also 
rebuts any assertion of continuity of symptomatology ever 
since separation from service.  See 38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for years after service). 

The veteran has not presented any medical opinion evidence 
causally linking a current low back disorder to service, and 
even if such an opinion were to be presented there would be 
no independent evidentiary basis to support that opinion, 
since, as already stated, only the veteran's uncorroborated 
statements support the presence of a low back disorder in 
service.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

VA medical records establish the presence of a current back 
disorder, with intervertebral disc syndrome diagnosed.  
However, again, there is no medical evidence of a link 
between the current disorder and service.  While the 
veteran's wife has informed that she is a registered nurse, 
there is no independent factual predicate upon which she 
could base an opinion causally linking a current back 
disorder to service, because she only has the veteran's word 
that the disorder began in service.  As already discussed, 
the Board has determined that the weight of the evidence is 
against onset of a low back disorder in service.  Hence, to 
the extent the veteran's wife presents an opinion causally 
linking a current low back disorder to service, even as a 
medical opinion it is inadequate because it is based on 
speculation, is unsupported by clinical evidence, or is based 
on an inaccurate factual premise .  Bloom; Black v. Brown, 5 
Vet. App. 177, 180 (1995); Reonal.

Accordingly, the weight of the evidence is against a low back 
disorder developing in service, continuing from service to 
the present, or otherwise being causally related to service.  
Hence, the preponderance of the evidence is against the claim 
for service connection for a low back disorder on a direct 
basis.  38 C.F.R. § 3.303.  Absent medical evidence of 
arthritis of the low back (a medical condition not subject to 
lay self-perception) within the first post-service year, 
service connection for low back arthritis on a presumptive 
basis is not warranted.  38 C.F.R. § 3.307, 3.309.  Because 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal as to the claim for service connection for 
hepatitis C is dismissed.

The appeal as to the claim for service connection for cancer 
of the tongue is dismissed.

The appeal as to service connection for a low back disorder 
is denied.  


REMAND

In analyzing claims under 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007), it is important to note that the law underwent 
significant amendment, effective for claims filed on or after 
October 1, 1997.  In this case, the veteran filed his 
section 1151 claim in October 2004.  Accordingly, the post 
October 1, 1997, version of the law and regulation must be 
applied.  See 38 C.F.R. § 3.361 (2007); VAOPGCPREC 40-97.

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, then disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. §§ 3.358, 
3.361 (2007).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

Since the aforementioned 1997 amendment 38 U.S.C.A. § 1151 
has provided that, if there is no willful misconduct by the 
veteran involved, disability resulting from VA hospital care 
furnished to the veteran will be compensated in the same 
manner as if service connected if the disability was caused 
by (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care or (B) an event which is not 
reasonably foreseeable.

To establish a claim for compensation under 38 U.S.C.A. 
§ 1151, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of an injury or 
disease as the result of VA hospitalization or treatment; and 
(3) medical evidence of a nexus between the asserted injury 
or disease and the current disability.  See Jones v. West, 12 
Vet. App. 460, 464 (1999).

To establish carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused the claimed disability, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the disability and VA failed 
to exercise the degree of care that would be expected of a 
reasonable healthcare provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

In this case, the veteran contends that he developed his 
osteoradionecrosis of the right mandible as a result of an 
intubation error which damaged the tissue in that area.  He 
alternatively contends that he did not provide his informed 
consent for the intubation procedure which caused the tissue 
damage.  The veteran had undergone chemotherapy and radiation 
to destroy a cancer at the right base of his tongue, and the 
medical record reflects that the radiation which was 
administered predisposed him to developing 
osteoradionecrosis.  A chronological description of some 
relevant treatments follows.  

A February 2001 Reno, Nevada, VA Medical Center (VAMC) 
treatment, during the period in which the veteran was 
receiving chemotherapy and radiation, included an attempt to 
use a nasogastric tube to administer nutrition.  However, 
while the tube placement was initially successful, the 
veteran gagged and vomited the tube up.  A smaller tube was 
then attempted twice without success, limited by the 
veteran's gagging.  The record does not indicate any 
particular abrasion of tissue by those procedures.  

A July 2001 Reno VA treatment record noted a triangular area 
of whitish exudate in the right vallecula.  The area was 
slightly firm to palpation and markedly tender.  The treating 
physician assessed a suspicious mucosal ulceration.  

Upon VAMC Reno treatment in August 2001, it was noted that 
MRI and PET scans revealed no significant abnormality, 
suggesting that the mucosal ulceration in the right vallecula 
was a "treatment complication" rather than a recurrence of 
tumor.  The area  was reported to be feeling markedly better 
with a week of steroid and antibiotic treatment.  Examination 
showed the same area of  "white necrotic mucosa in the right 
vallecula" though the lesion was noted to be slightly 
smaller than when previously observed.  

Upon Reno VAMC follow up in September 2001, a physician 
observed a markedly smaller amount of necrotic mucosa in the 
area of the lateral pharynx and vallecula, with healing 
mucosa.

Upon further Reno VAMC treatment in September 2001, 
questioning by oncology revealed that the veteran continued 
to smoke actively.  This record also noted recent dental 
work.  The veteran's vallecula ulceration was noted to be 
secondary to his radiation treatment for tongue cancer.  The 
examiner assessed that the veteran's continued active smoking 
was another reason for his continuous ulceration.  

A record of a September 2001 session with a Reno VAMC 
psychologist informed that both the veteran and his wife 
continued to smoke.  The veteran had stopped smoking for two 
months after his cancer diagnosis and had then slowly 
resumed, to the point of currently smoking 10 cigarettes per 
day.  Later treatment records reflected the veteran's report 
of having quit.  While a record in October 2001 indicated 
that both the veteran and his wife had quit smoking, a 
November 2001 record stated that the veteran continued to 
abstain from smoking, but his wife continued to smoke.  

An October 16, 2001, biopsy of the lesion in the right 
vallecula revealed no cancer recurrence, but rather benign 
ulceration assessed as secondary to radiation treatment.  

A November 2001 treatment record noted that when the 
laryngoscopy with biopsy was performed for the suspicious 
lesion of the vallecula on October 16, 2001, "at direct 
laryngoscopy he apparently developed a pressure sore on the 
inside of his right mandible near his second molar apparently 
from pressure caused by the endotracheal tube."  The 
physician further noted, "[t]his has been improving since 
the surgery."  The physician observed "a linear 3x10 mm 
ulceration along the lingual cortex of the mandible near the 
second molar on the right.  There appears to be a fibrinous 
exudate . . . ."  The examiner assessed a resolving 
mandibular ulceration "apparently secondary to pressure 
necrosis of ET tube."  

Upon followup in December 2001, the examiner assessed:  
"[h]is mandibular tori ulceration on the right side is 
healing without any evidence of infectious process."

A January 2002 follow up observed apparent continued slow 
healing of the mandibular ulceration.  

A February 2002 followup observed:  

Site of gingival injury (R posterior lingual of 
ridge, near FOM) appears much more completely 
healed than at prior visit.  Large bony callous has 
sloughed-off, and gingival tissue has encroached-
upon and covered most of the residual area of 
exposed bone (now approximately 4mm x 2mm).  

A February 2002 treatment two days later informed that "[a] 
little area of exposed bone has been healing very well 
according to his dentist in the Reno area."  Upon 
examination, the physician observed "a small area of exposed 
bone on the gum line midway back on the right.  The 
pharyngeal ulcer previously noted has completely healed and 
shows no evidence of recurrence."  

A June 2002 ENT follow up at the request of an oral surgeon 
noted that the oral surgeon had manipulated of an ulceration 
over the lingual surface of the hemimandible and removal of 
some necrotic bone.  Upon ENT examination, a lesion along the 
right paralingual gutter on the lingual surface of the 
hemimandible measured 1.5 x 1 cm, with exposed bone, and a 
smaller 2 x 2 mmr portion of exposed bone anterior to the 
larger exposure.  The examiner assessed "[m]ucosal erosion 
over the lingual surface of the right hemimandible . . . 
consistent with osteoradionecrosis versus osteomyelitis."  

Thereafter, both hyperbaric oxygen therapy and a mucosal flap 
were tried to treat the condition, but with persistence of 
osteoradionecrosis and bone exposure.  An August 2002 Reno 
VAMC treatment note informs that the VA oral surgery work 
noted in the June 2002 ENT record consisted of "debridement 
of this area . . . which basically removed on the right side 
what was exophytic mandibular tori in the hope that the 
mucosa would re-epithelialize."  

The veteran and his wife have testified, with the support of 
their representative, to the effect that they believe some 
error was made in the intubation procedure, resulting in the 
ulceration.  As detailed above, the medical record appears to 
indicate that a pressure sore from intubation resulted in the 
ulceration and then osteoradionecrosis, due to the prior 
radiation treatment for the veteran's tongue cancer.  The 
record also suggests that the veteran's smoking (though he 
reportedly thereafter quit) and secondary exposure to his 
wife's smoking may have contributed to the non-healing of the 
pressure sore and associated osteoradionecrosis.  

The question thus presented is whether the pressure sore and 
ensuing osteoradionecrosis were caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in that October 
2001 intubation or (B) was an event which was not reasonably 
foreseeable.  

As noted above, the pressure necrosis in question reportedly 
resulted when laryngoscopy with biopsy was being performed on 
October 16, 2001, at the Reno VAMC, to investigate the lesion 
in the right vallecula.  Thus, upon remand a VA expert in 
this medical area should address whether the pressure sore 
and the subsequently observed osteoradionecrosis constituted 
a reasonably foreseeable outcome of the procedure, or of the 
prior radiation treatment.  The reviewer must also address 
whether there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, in performance of that laryngoscopy with biopsy.  

The veteran also raises a question as to whether his consent 
was obtained for this laryngoscopy on October 16, 2001.  At 
the videoconference hearing in July 2006, the veteran and his 
wife testified that they could recall him providing informed 
consent for every other procedure he underwent except the one 
on October 16, 2001.  Records of that procedure and any 
associated consent forms should be sought, to assist in 
answering that question.  

The veteran has also raised a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
cancer of the tongue, based on VA failure to timely diagnose 
that condition.  Such a claim is inextricably intertwined 
with the claim of entitlement to compensation under 
section 1151 for osteoradionecrosis and other disability of 
the right mandible, because if section 1151 entitlement is 
granted for cancer of the tongue, then benefits would also 
warranted for the post-treatment residuals, on a secondary 
basis.  The Court of Appeals has held that a claim which is 
inextricably-intertwined with another claim which remains 
undecided and pending before VA must be adjudicated prior to 
a final order on the pending claim, so as to avoid piecemeal 
adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Hence, the RO must adjudicate this cancer claim upon 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claim of entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 for squamous cell carcinoma 
of the right tongue base, based upon 
alleged VA failure to timely diagnose that 
condition, is referred to the RO for 
appropriate action.  The RO must adjudicate 
this inextricably intertwined claim in 
conjunction with its readjudication of the 
issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for 
post-treatment residuals of squamous cell 
carcinoma of the right tongue base, to 
include osteoradionecrosis, osteomyelitis, 
and/or pressure necrosis of the right 
mandible. 

2.  The RO should obtain any VA records of 
care provided for post-treatment residuals 
of squamous cell carcinoma of the right 
tongue base, to include osteoradionecrosis, 
osteomyelitis, and/or pressure necrosis of 
the right mandible since March 2005, and 
include them in the claims folders.

3.  Complete documentation of the VA 
laryngoscopy with biopsy performed on 
October 16, 2001, should be obtained, 
including all administrative and scheduling 
records, all signed consent forms or 
records of consent being administered or 
given, all nursing notes, surgical notes, 
surgical preparation notes, summaries or 
reports of outcomes of the procedure, 
follow-up notes to include follow-up 
nursing notes, and hospitalization records.  
All requests, and all records and responses 
received, should be associated with the 
claims folders.  

4.  Thereafter, the claims folders should 
be reviewed by an appropriate specialist to 
address the nature and etiology of the 
veteran's post-treatment residuals of 
squamous cell carcinoma of the right tongue 
base, to include osteoradionecrosis, 
osteomyelitis, and/or pressure necrosis of 
the right mandible.  The claims folders, to 
include a copy of this remand, must be made 
available to the reviewer.  The physician 
should review past clinical records, 
including records addressed in the body of 
this remand, as they pertain to the 
questions posed.  The examiner should duly 
note records pertaining to the veteran's 
radiation treatment and chemotherapy for 
his cancer of the tongue, his subsequent 
development of a lesion in the right 
vallecula, a VA laryngoscopy with biopsy 
performed on October 16, 2001 to rule out 
cancer recurrence for that lesion, 
development a pressure sore (or other 
impact on tissue, as reflected in the 
record) on the inside of his right mandible 
near his second molar apparently due to 
that laryngoscopy on October 16, 2001, and 
subsequent ulceration on that area of the 
mandible, with subsequent development of 
osteoradionecrosis of the right mandible.

a.  Based upon the entire body of 
evidence and sound medical principles, 
the examiner should provide an opinion, 
with full clinical rationale, as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that osteoradionecrosis, 
osteomyelitis, and/or pressure necrosis 
of the right mandible was a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, in 
performance of the laryngoscopy with 
biopsy on October 16, 2001, or in any 
other VA treatment actions or treatment 
decisions.  When considering whether 
there was carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault in furnishing 
hospital care, medical or surgical 
treatment, or examination, the examiner 
should apply as a standard whether in so 
doing there was a failure to exercise 
the degree of care that would be 
expected of a reasonable healthcare 
provider in the same or similar 
circumstances.  

b.  The examiner should address whether 
- given the veteran's prior radiation 
treatment and considering any other 
implicated medical issues, to include 
the veteran's smoking during a portion 
of this period, his smoking cessation, 
and his wife's continued smoking - the 
development of osteoradionecrosis, 
osteomyelitis, and/or pressure necrosis 
of the jaw was a reasonably foreseeable 
outcome of either the initial radiation 
treatment or the subsequent laryngoscopy 
with biopsy.  

c.  The reviewer should address whether 
informed consent was given for the 
October 16, 2001, laryngoscopy with 
biopsy, and any evidence and any 
hospital policies which inform the 
answer to this question.  

d.  If so requested by the RO, the 
reviewing expert should provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
degree of probability) that there was 
any carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA, in the alleged delay in timely 
diagnosing the veteran's squamous cell 
carcinoma of the right tongue base.

e.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

f.  Any opinion provided should include 
discussion of specific evidence of 
record.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the reviewer should 
reflect review of the claims folders, 
and the discussion of pertinent 
evidence.

5.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



___________________________		
	____________________________
       VITO A. CLEMENTI				     HOLLY E. 
MOEHLMANN
          Veterans Law Judge					Veterans 
Law Judge
    Board of Veterans' Appeals			       Board of 
Veterans' Appeals



____________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


